FRANK D. UPCHURCH, Jr., Judge.
Appellant appeals from an order denying his motion for post conviction relief. Appellant was convicted and sentenced on two counts of battery on a law enforcement officer. On count one, appellant was committed to the Department of Corrections as a youthful offender1 for four years, two years imprisonment followed by two years in a community control program. On count two appellant was placed on probation for five years, to run consecutively with the sentence under count one.
Appellant contends that under Villery v. Florida Parole and Probation Commission, 396 So.2d 1107 (Fla.1981), his sentence on count one was an illegal split sentence. We disagree and AFFIRM the order based on the reasoning of Riley v. State, 407 So.2d 967 (Fla.2d DCA 1981).
AFFIRMED.
DAUKSCH, C. J., and COBB, J., concur.

. Chapter 958, Fla.Stat. (1979).